Citation Nr: 1507885	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a skin condition of the chest, back, and face, to include as due to herbicide exposure.

2.  Entitlement to service connection for a malignant skin tumor, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for a rib cage injury, left side, with breathing difficulty.

7.  Entitlement to service connection for chronic low back pain.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

9.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an effective date earlier than May 2, 2011 for service connection for coronary artery disease. 


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran was scheduled for a hearing before a member of the Board in July 2014.   He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2014).

The Board notes that there were additional statements received after the most recent readjudication of this claim  in the June 2012 Statement of the Case (SOC), and no waiver from the Veteran was received.  However, this evidence is duplicative of earlier statements in the claims file that were considered in the June 2012 SOC.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.
The Board notes that in a July 2013 statement, the Veteran makes contentions regarding the rating for his service-connected hearing loss.  However, there was no Notice of Disagreement (NOD) filed with regard to the December 2009 rating decision that granted service connection and assigned a 20 percent rating for the condition, effective July 23, 2009.  As such, the issue is not in appellate status, and is not before the Board at this time.  See 38 U.S.C.A. § 7105(a).

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal.

The issue of entitlement to an effective date earlier than May 2, 2011 for service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's reported skin condition of the chest, back, and face, is not causally or etiologically related to active service, to include as due to herbicide exposure.

2.  The Veteran's malignant skin tumor is not causally or etiologically related to active service, to include as due to herbicide exposure.  

3.  The Veteran's hypertension is not causally or etiologically related to his period of active service; the Veteran's symptoms of hypertension were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.

4.  The Veteran does not have a disability for VA compensation purposes in the form of high cholesterol.

5.  The Veteran does not have a sleep disorder that is causally or etiologically related to active service.

6.  The Veteran does not have a left rib cage condition that is causally or etiologically related to active service.  

7.  The Veteran does not have a low back pain condition that is causally or etiologically related to active service.  

8.  The Veteran's bilateral tinnitus is assigned the maximum schedular evaluation and does not prevent an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization. 

9.  The Veteran does not meet the percentage thresholds for consideration of a total disability evaluation under 38 C.F.R. § 4.16(a).  Moreover, the Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition of the chest, back, and face have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a malignant skin tumor have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for rib cage injury, left side, with breathing difficulty have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for an initial rating in excess of 10 percent for service-connected tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.87, Diagnostic Code 6260 (2014).

9.  The criteria for referral for consideration of a TDIU on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Skin Condition and Malignant Skin Tumor 

The Veteran contends that he has a skin condition of the chest, back, and face, as well as a malignant skin tumor, as a result of herbicide exposure.  As an initial matter, the Board noes that the Veteran has verified service in Vietnam from November 28, 1969 to October 9, 1970. 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

Here, the Veteran's records contain various reports from VA dermatologists.  In June 2009, a lesion was identified on the left temple, as well as papules on the right sygoma and temple.  Moreover, there were several hyperpigmented papules and plaques on the Veteran's back and chest.  However, the rest of his head, neck, trunk, arms, and hands were clear.  In July 2009 VA dermatology treatment records, the Veteran had an excision of basil cell carcinoma on his left temple.  The wound was described as healing well, without pus or blood.  August 2009 VA treatment notes reflect the Veteran was provided a topical cream for his skin.  In terms of the Veteran's malignant tumor, a 1995 biopsy shows the Veteran was diagnosed with squamous cell carcinoma of the skin, left neck.  

As discussed above, 38 C.F.R. § 3.309(e) provides that only certain diseases may be presumed to be related to exposure to herbicides; the Veteran's squamous cell carcinoma, however, is not included in the listed diseases associated with exposure to an herbicide agent, nor is his other skin condition, manifested by papules and plaques.  See 38 C.F.R. § 3.309(e) . Therefore, the Veteran's disability may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established.  See Combee, 34 F.3d at 1043.

Although the Veteran stated that he had three dark pink growths and two brown blotches on his skin in 1968, service treatment records are absent any complaints of a skin condition or blotches of any kind.  Indeed, the March 1971 separation examination indicated the Veteran's skin was clinically normal.  

The Board acknowledges the Veteran's opinion that he has skin conditions due to herbicide exposure.  Indeed, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, even accepting the Veteran's report of observing blotches on his skin, he has not demonstrated the requisite knowledge to diagnose a skin condition as a carcinoma.

In conclusion, there is no medical or other credible evidence directly linking the Veteran's skin condition, to include squamous cell carcinoma of the neck to any in-service occurrence or to herbicide exposure.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a skin condition of the chest, back, and face and service connection for a malignant skin tumor; this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Hypertension

The Veteran contends he has hypertension as a result of exposure to herbicides.  Indeed, VA treatment records show the Veteran receives medication for hypertension.  

The Board notes that with respect to herbicide exposure, VA has periodically updated its regulations.  In addition, VA has published notice, in the Federal Register, of diseases determined not to be associated with exposure to herbicide agents on several occasions.  See 77 FR 47924, 47926 (August 10, 2012).  In August 2012, the question of whether the available evidence was sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides was addressed.  The VA Secretary found that the credible evidence against an association between herbicide exposure and hypertension outweighed the credible evidence for such an association.  Consequently, he determined that a positive association did not exist between hypertension and exposure to Agent Orange.  Id. at 47927.

However, service connection can be established through application of statutory presumptions, including for chronic diseases (such as hypertension) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As noted, the Veteran has been diagnosed with hypertension.  However, the evidence does not show that the condition was chronic during service or manifested to a compensable degree within one year of discharge.  The Veteran's service treatment records do not contain any treatment or symptoms related to hypertension or any blood pressure problems.  Indeed, the Veteran's heart and vascular system were found to be clinically normal upon separation.

Post-service VA treatment records show cardiac treatment in September 2010, when the Veteran reported chest pain.  Although the records note the Veteran's hypertension was a cardiac risk factor, there is no indication that the Veteran's hypertension was related to or had been continuous since separation from service.  

Therefore, a review of the evidence shows that the Veteran's hypertension was not chronic during service, or that that there was any indication of an in-service disease or injury manifested by any blood pressure problems.  Furthermore, as noted, hypertension is not one of the disease listed in 38 C.F.R. § 3.309(e) and therefore service connection cannot be awarded based on exposure to herbicides.  As such, a preponderance of the evidence is against the claim for service connection for hypertension, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

High Cholesterol

In his October 2009 statement, the Veteran reported high cholesterol, indicating he was made aware of the problem while seeking help with his sleeping problems and was advised to take fish oil capsules. 

However, high cholesterol is not considered a disability for VA compensation purposes.  See 38 C.F.R. §§ 4.1 , 4.10 (2014).  VA has specifically found that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

Regardless, the Board further notes that the Veteran's service treatment records do not show high cholesterol.  Indeed, the Veteran's statements themselves do not relate high cholesterol to any in-service injury or occurrence.

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As a result, service connection for high cholesterol is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Sleep Disorder

The Veteran asserts he has a sleep disorder, indicating that he developed such a condition as a result of his various other medical problems (see September 2009 statement.)
Indeed, VA treatment records from 2009 reflect the Veteran was provided Ambien for insomnia and that he was responding well to the medication.  The Veteran also reported in 1992 that he was having trouble falling asleep and that he experienced nightmares.

However, the Veteran's service treatment records are absent any complaints or treatment related to any sleep disorder.  In short, despite the presence of a currently diagnosed sleep disorder, there is no in-service occurrence of a sleep disorder, and the claim must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Rib Cage Injury

In his October 2009 statement, he described "damaging blows" to his rib cage during boot camp.  He stated that a drill instructor would kick recruits while wearing combat boots.  

In May 2009, the Veteran sought treatment for left rib cage pain.  He described pain radiating to his back since January 2009.  He indicated that he had been hit by a car and placed in a full body cast due to injuries, including fractures of the left rib cage.  The physician noted the Veteran had recovered well but still experienced left rib cage pain.  In June 2009 VA treatment records, the Veteran sought additional treatment for left rib cage pain.  The pain was described as improved with hydrocodone.  The Veteran denied precordial chest pain or shortness of breath.  In August 2009, the condition was described as stable. 

The Veteran's service treatment records are negative for any complaints or treatment related to any rib cage injury.  The Veteran's lungs and chest, as well as his musculoskeletal system, were found to be clinically normal during the March 1971 separation examination.  Even considering the Veteran's statements regarding his experiences in boot camp, there is no indication that the Veteran sustained an injury or disease related to his left rib cage during service.  To the contrary, medical evidence identifies treatment for a left rib cage condition after a motor vehicle accident that occurred in 2009, more than three decades after separation from service.  Therefore, the evidence does not show that the Veteran's current complaint of a rib cage injury and related symptoms is due to active service.  The claim as to this issue must also be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Back Pain

The Veteran contends he has low back pain as a result of service, and he has stated that his low back pain is a symptom of his rib cage injury.

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is certainly competent to report such an observable symptom as low back pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The medical evidence of record, however, does not diagnose a low back disability.

Yet, even assuming the Veteran has an underlying low back condition manifested by pain, the evidence does not show any in-service low back injury.  Indeed, service treatment records are absent any complaints or treatment related to the low back.  Although the Veteran reported neck pain in September 1986, there were no complaints of low back or thoracolumbar spine conditions at that time.  Moreover, at the November 1992 separation examination, the Veteran's spine was found to be clinically normal.  Although the Veteran identified other musculoskeletal issues in the November 1992 Report of Medical History, he specifically denied recurrent back pain and any bone, joint, or other deformity.

Moreover, with regard to any low back pain related to a rib cage injury, as noted above,  the Veteran's report of radiating pain from his rib cage has been considered in the context of the service connection pain for a rib cage injury, which has been denied in the instant decision.  In short, while the evidence reflects complaints of low back pain, it does not show a diagnosed back disability due to active duty service; the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49; see also Brammer, 3 Vet. App. at 225.

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2014); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In his VA Form 21-8940, the Veteran indicated he had more than four years of college education.  He stated that he last worked in 1991 and could no longer work due to his hearing loss, rib cage injury, and side effects from medications for his high blood pressure and sleep disorder.

Although the Veteran has asserted several conditions prevent him from working, he has only been service-connected for three conditions.  Specifically, the Veteran has been service-connected for hearing loss (20 percent), tinnitus (10 percent), and coronary artery disease (10 percent).  His combined evaluation is 30 percent from July 23, 2009 and 40 percent from May 2, 2011.  Thus, the Veteran does not meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.

That notwithstanding, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in §4.16(a), a TDIU may be warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  The Board cannot assign an extraschedular rating in the first instance. Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is incapable of doing any type of productive work.  Rather, the March 2013 heart examination showed that the Veteran's condition was not considered to impact his ability to work.  Similarly, the multiple VA examinations regarding the Veteran's hearing show the Veteran has difficulty hearing conversations, but, as discussed in more detail below, his hearing loss and tinnitus have not resulted in marked interference with employment or frequent periods of hospitalization.  Indeed, the Veteran has more than four years of college education and, aside from having some difficulty with conversational speech, there is no indication that that the Veteran's service-connected disabilities do not result in marked interference with employment.  There is simply no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  See Van Hoose, 4 Vet. App. at 363.  

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Thus, a TDIU rating is not warranted in this case.  38 C.F.R. § 4.16(b).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the severity of a disability, the Board must consider the potential application of various other provisions of the regulations governing VA benefits as well as the entire history of the disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Tinnitus is evaluated under Diagnostic Code 6260, which reflects that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  The U.S. Court of Appeals for the Federal Circuit upheld VA's interpretation of its regulations that only a single 10 percent rating is authorized for tinnitus.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, as a matter of law, a rating higher than 10 percent may not be assigned for the Veteran's tinnitus.  Moreover, after careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's tinnitus.  See Schafrath, 1 Vet. App. at 595.  

Therefore, only consideration of whether a higher rating on an extraschedular basis is necessary.  See 38 C.F.R. § 3.321(b)(1).  Here, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Specifically, the schedular rating contemplates ringing in the bilateral ears and the Veteran's difficulty communicating with others, to include in noisy places.  The Veteran has not described any symptoms or effects from the tinnitus that are not contemplated by the current Diagnostic Code.  See Thun v. Peake, 22 Vet App 111 (2008).  The evidence does not reflect that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of any higher rating.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Furthermore, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed above, however, the Veteran's claim for a TDIU has been considered on the merits, and the evidence does not show he is unemployable due to his service-connected disabilities.  Indeed, the October 2009 VA audiological examination noted only that the Veteran had difficulty hearing conversation; there was no indication that the Veteran's tinnitus, alone, would render the Veteran unemployable.

Finally, the Board has also already considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for tinnitus, as discussed above.  See Thun, 22 Vet App at 111.  However, the Board emphasizes that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by August 2009 and November 2009 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran, and a VA audiological examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  The Board finds the examination provided was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  

With regard to the other issues on appeal, VA examinations were not provided.  However, as discussed above, there is no competent and credible evidence of an in-service occurrence related to these conditions; herbicide exposure was not applicable.  Therefore, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion regarding the remaining issues on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for a skin condition of the chest, back, and face, to include as due to herbicide exposure, is denied.

Entitlement to service connection for a malignant skin tumor, to include as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a rib cage injury, left side, with breathing difficulty, is denied.

Entitlement to service connection for chronic low back pain is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus is denied.

Entitlement to a TDIU is denied.
REMAND

In a March 2013 rating decision, the RO granted the Veteran's claim for service connection for coronary artery disease.  The Veteran submitted a statement in July 2013, indicating that he disagreed with the effective date of May 2, 2011 for service connection.  The Veteran has not been provided an SOC or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it back to the RO/AMC, for the preparation of the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with an SOC pertaining to the issue of entitlement to an effective date earlier than May 2, 2011 for service connection for coronary artery disease. The Veteran should be appropriately notified of the time limits to perfect his appeal of this issue.  This issue should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


